Exhibit 10.52

Execution Version

FOURTH AMENDMENT, CONSENT,

LIMITED RELEASE AND SUBSTITUTION AGREEMENT

This FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION AGREEMENT,
dated as of May 31, 2013 (this “Amendment”), is entered into by and among
EQUINIX, INC., a Delaware corporation (“Equinix” or the “Borrower”), the
Required Lenders, the L/C Issuer and BANK OF AMERICA, N.A., as Administrative
Agent. Capitalized terms not otherwise defined herein which are defined in the
Credit Agreement referred to below shall have the same respective meanings
herein as therein.

WHEREAS, the Borrower, the Guarantors, the Lenders, the L/C Issuer and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
June 28, 2012 (as amended or otherwise modified and in effect from time to time,
the “Credit Agreement”), pursuant to which the Lenders have agreed to make Loans
and participate in Letters of Credit issued by the L/C Issuer, all upon the
terms and subject to the conditions set forth therein;

WHEREAS, the Borrower and NY 3, LLC, a Delaware limited liability company and
direct wholly-owned Subsidiary of the Borrower (“NY 3”), recently formed EQIX
(Global Holdings) C.V., a Dutch limited partnership (the “Dutch C.V.”), such
that, as of the date hereof, (a) the Borrower is the sole limited partner
thereof and owns 99.5% of its Equity Interests, and (b) NY 3 is the sole general
partner thereof and owns 0.5% of its Equity Interests;

WHEREAS, the Borrower has notified the Administrative Agent that the Borrower
proposes to effect an internal corporate restructuring whereby the Borrower will
contribute 100% of the Equity Interests of Equinix (Luxembourg) Holdings S.à
r.l., a Luxembourg limited liability company (société à responsabilité limitée)
(“Lux HoldCo”) to the Dutch C.V. (the “Specified Restructuring”);

WHEREAS, the Borrower has requested that the Required Lenders consent to the
Specified Restructuring under the Loan Documents and that the Administrative
Agent release its Lien on the Equity Interests of Lux HoldCo prior to, or
concurrently with, the completion of such Specified Restructuring;

WHEREAS, in consideration for such consent and release by the Required Lenders
and the Administrative Agent, the Borrower and NY 3 will pledge approximately
(but no more than) 66% of the Equity Interests of the Dutch C.V. in favor of the
Administrative Agent as collateral security for the Secured Obligations;

WHEREAS, in connection with the Specified Restructuring and the above-referenced
pledge of the Equity Interests of the Dutch C.V., the Borrower, the Required
Lenders, the L/C Issuer and the Administrative Agent wish to amend certain
provisions of each of the Credit Agreement and the Pledge and Security
Agreement, in each case, as specifically set forth in this Amendment and on the
terms and conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

§1.        Amendments to the Credit Agreement. Subject to Section 4 below, and
in reliance on the representations and warranties of the Loan Parties set forth
herein, pursuant to Section 10.01 of the Credit Agreement:

(a)        Section 1.01 of the Credit Agreement is hereby amended to add the
following defined terms in the appropriate alphabetical order:

““Corresponding Debt” has the meaning specified in Section 10.23.

“Parallel Debt” has the meaning specified in Section 10.23.

“Pledgor Subsidiary” has the meaning specified in Section 6.16.”

(b)        The following defined term, appearing in Section 1.01 of the Credit
Agreement, is hereby amended and restated in its entirety to read as follows:

““Loan Parties” means, collectively, the Borrower, each Guarantor and each
Pledgor Subsidiary; provided, however, that each Pledgor Subsidiary shall be
excluded from the term “Loan Parties” for purposes of such term’s use within
(a) the definitions of “Intercompany Accounts”, “Loan Party Accounts
Receivable”, “Material Domestic Subsidiary”, “Material Subsidiary”, “Net Loan
Party Accounts Receivable” and “Real Property Lease Accounts”, and (b) Sections
4.01, 5.08, 5.17, 7.05(h), the last proviso of Section 7.05 and
Section 9.10(a).”

(c)        Section 6.16 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

        “ 6.16    Designation of Unrestricted Subsidiaries.    The Borrower may,
from time to time, designate one or more Subsidiaries as “Unrestricted
Subsidiaries” by giving written notice to the Administrative Agent; provided,
however, that (a) in no event may the Borrower designate any Subsidiary as an
Unrestricted Subsidiary if, at the time of and immediately after giving effect
to such designation, either (i) the Attributable Asset Share of Equinix in all
Unrestricted Subsidiaries exceeds 10% of the consolidated total assets of
Equinix and its Subsidiaries (based on the most recent consolidated balance
sheet of Equinix and its Subsidiaries delivered to the Administrative Agent and
the Lenders under Section 6.01(a) or (b) ), or (ii) the Attributable A/R Share
of Equinix in all Unrestricted Subsidiaries exceeds 10% of the net accounts
receivable of Equinix and its Subsidiaries (based on the most recent
consolidated balance sheet of Equinix and its Subsidiaries delivered to the
Administrative Agent and the Lenders under Section 6.01(a) or (b)), and (b) no
Subsidiary (i) that is or is required to become a Guarantor under Section 6.14,
(ii) that is not and is not required to become a Guarantor under Section 6.14
but is or is required become a pledgor of the Equity Interests of a Pledged
Subsidiary (hereinafter defined) (a “Pledgor Subsidiary”) under any Loan
Document, or (iii) whose Equity

 

2



--------------------------------------------------------------------------------

Interests are or are required to be pledged on or after the Closing Date (a
“Pledged Subsidiary”) in favor of the Administrative Agent under any Loan
Document, as the case may be, may be an Unrestricted Subsidiary. As of the
Closing Date, the Unrestricted Subsidiaries are set forth on Schedule 6.16. Any
Subsidiary which has been designated as an Unrestricted Subsidiary pursuant to
this Section 6.16 may, at any time thereafter, be redesignated as a Restricted
Subsidiary by the Borrower; provided, however, that a Subsidiary that has been
redesignated as a Restricted Subsidiary as provided in this sentence may not
thereafter be designated or redesignated as an Unrestricted Subsidiary.”

(e)        Section 7.09 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

“      7.09    Burdensome Agreements.    Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Material Domestic Subsidiary, Pledged Subsidiary or SDHI to
make Restricted Payments to the Borrower, any Pledgor Subsidiary or any
Guarantor or to otherwise transfer property to the Borrower, any Pledgor
Subsidiary or any Guarantor, (ii) of any Material Domestic Subsidiary or any
Pledgor Subsidiary to Guarantee the Indebtedness of the Borrower or any
Guarantor or (iii) of the Borrower, any Pledgor Subsidiary or any Material
Domestic Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that, so long as the following do
not violate Section 7.12, (A) none of the foregoing shall apply to restrictions
and conditions imposed by applicable Laws (which (taken as a whole) could not
reasonably be expected to have a Material Adverse Effect), (B) none of the
foregoing shall apply to customary restrictions and conditions contained in
agreements relating to the sale of the assets or Equity Interests permitted
under Section 7.05 pending such sale, provided such restrictions and conditions
apply only to the Person whose assets or Equity Interests are to be sold,
(C) clauses (i) and (iii) shall not apply to restrictions or conditions imposed
on specific assets which are the subject of any leases (including Capital
Leases) or to customary provisions in leases (including Capital Leases) and
other contracts restricting the assignment of such leases and other contracts,
(D) clauses (ii) and (iii) shall not apply to the restrictions contained in the
Senior Notes Indentures (as such restrictions are in effect on the date hereof)
and (E) clauses (ii) and (iii) shall not apply to customary restrictions
contained in the documentation relating to financings permitted hereunder,
provided that such restrictions shall not restrict (x) any Loan Party’s or
Material Domestic Subsidiary’s ability to grant Liens in favor of the
Administrative Agent and Secured Parties (or the Administrative Agent and
Secured Party’s ability to enforce such Liens) under or in connection with the
Loan Documents or (y) any Loan Party’s or Material Domestic Subsidiary’s ability
to guarantee the Obligations; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure the Obligations, other
than the requirements contained in the Senior Notes Indentures (as such
requirements are in effect on the date hereof).”

 

3



--------------------------------------------------------------------------------

(f)        Section 10.02(a)(i) of the Credit Agreement is hereby amended to
replace the phrase “if to the Borrower, the Guarantors” with the phrase “if to
the Borrower or any other Loan Party”.

(g)        The following new Section 10.23 is hereby added to the Credit
Agreement in proper numerical order:

“        10.23    Parallel Debt (Dutch Collateral Documents).    To grant the
collateral security pursuant to the Collateral Documents governed by Dutch law
to the Administrative Agent, each Loan Party irrevocably and unconditionally
undertakes (and to the extent necessary undertakes in advance (bij voorbaat)) to
pay to the Administrative Agent amounts equal to any amounts owing from time to
time by such Loan Party to any Secured Party under any Loan Document as and when
those amounts are due. Each Loan Party and the Administrative Agent and the
other Secured Parties acknowledge that the obligations of each Loan Party under
this Section 10.23 are several and are separate and independent (eigen
zelfstandige verplichtingen) from, and shall not in any way limit or affect, the
corresponding obligations of that Loan Party to any Secured Party under this
Agreement or any other Loan Document (its “Corresponding Debt”) nor shall the
amounts for which each Loan Party is liable under this Section 10.23 (its
“Parallel Debt”) be limited or affected in any way by its Corresponding Debt
provided that: (a) the Parallel Debt of each Loan Party shall be decreased to
the extent that its Corresponding Debt has been irrevocably paid or (in the case
of guarantee obligations) discharged; (b) the Corresponding Debt of each Loan
Party shall be decreased to the extent that its Parallel Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged; and
(c) the amount of the Parallel Debt of each Loan Party shall at all times be
equal to the amount of its Corresponding Debt. For the purpose of this
Section 10.23, the Administrative Agent acts in its own name and on behalf of
itself and not as agent, representative or trustee of any other Secured Party,
and its claims in respect of each Parallel Debt shall not be held in trust. The
collateral security granted under the Dutch law Collateral Documents to the
Administrative Agent to secure each Parallel Debt is granted to the
Administrative Agent in its capacity as sole creditor of each Parallel Debt. All
monies received or recovered by the Administrative Agent pursuant to this
Section 10.23, and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any collateral security granted to secure each
Parallel Debt, shall be applied in accordance with Section 8.03. Without
limiting or affecting the Administrative Agent’s rights against the Loan Parties
(whether under this Section 10.23 or under any other provision of the Loan
Documents), each Loan Party acknowledges that: (x) nothing in this Section 10.23
shall impose any obligation on the Administrative Agent to advance any sum to
any Loan Party or otherwise under any Loan Document, except in its capacity as
Lender or L/C Issuer, as the case may be, pursuant to other terms of this
Agreement; and (y) for the purpose of any vote taken under any Loan Document,
the Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender or L/C
Issuer, as the case may be. For the avoidance of doubt: (i) the Parallel Debt of
each Loan Party will become due and payable (opeisbaar) at the same time its
Corresponding Debt becomes due and payable; and (ii) without prejudice to this
Section 10.23, a Loan Party may not repay or prepay its Parallel Debt unless
directed to do so by the Administrative Agent or the collateral security is
enforced by the Administrative Agent.”

 

4



--------------------------------------------------------------------------------

§2.        Consent to Specified Restructuring.    Subject to Section 4 below,
and in reliance on the representations and warranties of the Loan Parties set
forth herein, pursuant to Section 10.01 of the Credit Agreement, the undersigned
Required Lenders hereby consent to the Specified Restructuring.

§3.        Limited Release and Substitution of Collateral; Amendment to Pledge
and Security Agreement.    Subject to Section 4 below, and in reliance on the
representations and warranties of the Loan Parties set forth herein, pursuant to
Section 10.01 of the Credit Agreement and Sections 8(e) and 11 of the Pledge and
Security Agreement, (a) the undersigned Required Lenders hereby direct the
Administrative Agent to release, and the Administrative Agent hereby releases,
the Administrative Agent’s security interest in and Lien on all of the
Borrower’s right, title and interest in the Pledged Equity (as defined in the
Pledge and Security Agreement) of Lux HoldCo, and (b) the undersigned Required
Lenders hereby direct the Administrative Agent to execute, deliver and/or file
all other appropriate documentation, and otherwise take such other actions, to
reflect the release in the preceding clause (a). In consideration of the
foregoing release, as well as the consent set forth in Section 2 above, the
parties hereto agree that the Pledge and Security Agreement is hereby amended
(x)(i) to delete the words “Equinix (Luxembourg) Holdings S.à r.l., a company
organized under the laws of the Grand Dutchy of Luxembourg”, appearing in clause
(d) of the defined term “Pledged Foreign Subsidiaries” (set forth in Section 1
of the Pledge and Security Agreement), and (ii) to substitute therefor the
words, “EQIX (Global Holdings) C.V., a limited partnership organized under the
laws of the Netherlands”, and (y) to amend and restate the existing Schedule II
to the Pledge and Security Agreement in its entirety with the new Schedule II
attached hereto. In furtherance of the foregoing and as contemplated by the
recitals hereto, the Required Lenders hereby authorize the Administrative Agent
to enter into the Dutch Pledge Agreement (hereinafter defined).

§4.        Conditions to Effectiveness.    This Amendment shall become effective
as of the date hereof upon the satisfaction of each of the following conditions,
in each case in a manner satisfactory in form and substance to the
Administrative Agent:

(a)        This Amendment shall have been duly executed and delivered by the
Borrower, the Guarantors, NY 3, the Required Lenders and the Administrative
Agent;

(b)        That certain Deed of Pledge of Partnership Interests (the “Dutch
Pledge Agreement”) shall have been duly executed and delivered by the Borrower,
NY 3, the Dutch C.V. and the Administrative Agent, and the Administrative shall
have received a certified copy of the unanimous written partner resolutions
relating to the Dutch Pledge Agreement duly executed by the partners of the
Dutch C.V.;

(c)        That certain Release Agreement Relating to a First Ranking Share
Pledge Agreement (the “Lux Release”) shall have been duly executed and delivered
by the Borrower and Lux HoldCo;

 

5



--------------------------------------------------------------------------------

(d)        The Administrative Agent shall have received lien search results, as
well as proper UCC financing statements and/or UCC financing statement
amendments in form appropriate for filing under the Uniform Commercial Code, in
each case, from all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Pledge
and Security Agreement (as amended hereby) and the Dutch Pledge Agreement;

(e)        The Administrative Agent shall have received a certificate from a
Responsible Officer of each of the Borrower, NY 3 and NY 3 in its capacity as
general partner of the Dutch C.V., in each case, (i) attesting to the
resolutions of such Person’s Board of Directors (or equivalent) and, if
necessary, shareholders (or equivalent) of such Person, authorizing its
execution, delivery, and performance of this Amendment (if applicable) and the
other Loan Documents (including the Dutch Pledge Agreement) referenced herein to
which such Person is to become a party, (ii) authorizing specific officers of
such Person to execute the same, (iii) attesting to the incumbency and
signatures of such specific officers of such Person and (iv) certifying as true,
correct and complete, copies of such Person’s Organization Documents, as
amended, modified, or supplemented to the date hereof (or, alternatively, if
certified Organization Documents had been previously delivered to the
Administrative Agent, then a certification from such Person that there have been
no changes or other modifications to such Organization Documents since the date
previously delivered to the Administrative Agent);

(f)        The Administrative Agent shall have received such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each of the Borrower, NY 3 and the Dutch C.V. is duly organized or formed,
and that such Person is validly existing and in good standing in its
jurisdiction of organization or formation;

(g)        The Administrative Agent and the Lenders shall have received
favorable opinions from each of (i) Orrick, Herrington & Sutcliffe LLP, special
U.S. counsel to the Loan Parties, and (ii) Baker & McKenzie Amsterdam, special
Dutch counsel to the Loan Parties and the Dutch C.V., in each case, addressed to
the Administrative Agent and the Lenders, and covering certain matters related
to this Amendment and the Dutch Pledge Agreement;

(h)        The Administrative Agent shall have received from the Borrower for
the account of each Lender that has executed and delivered a counterpart of this
Amendment on or prior to May 30, 2013 (an “Approving Lender”), a fully-earned,
nonrefunable amendment fee in Dollars equal to 3.0 basis points (0.03%)
multiplied by the sum of (i) the Revolving Commitment of each Approving Lender
plus (ii) the Outstanding Amount of each Approving Lender’s Term Loan on May 30,
2013, which fee is to be distributed pro rata to each such Approving Lender
based on such Approving Lender’s Revolving Commitment and Outstanding Amount of
such Approving Lender’s Term Loan;

(i)        The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to the
date hereof, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings of this Amendment (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent); and

 

6



--------------------------------------------------------------------------------

(j)        Delivery of such other items, documents, agreements, items or actions
as the Administrative Agent may reasonably request in order to effectuate the
transactions contemplated hereby.

§5.        Post-Closing Obligations.    The Loan Parties shall deliver to the
Administrative Agent, each in form and substance satisfactory to the
Administrative Agent, the following documents, as soon as possible, but in any
event within 14 days after the date hereof (or such longer period of time as may
be agreed to by the Administrative Agent in writing in its sole discretion):

(a)        a true, correct and complete copy of the updated shareholder’s
register of Lux HoldCo, reflecting the recordation of the Lux Release thereon,
and certified by a Responsible Officer of the Borrower;

(b)        a true, correct and complete copy of the updated Schedule B of the
Partnership Agreement of the Dutch C.V., reflecting the recordation of the Dutch
Pledge Agreement thereon, and certified by a Responsible Officer of the
Borrower; and

(c)        true, correct and complete copies of: (i) the contribution agreement
by and between the Borrower and the Dutch C.V. relating to the Specified
Restructuring, which reflects the Borrower’s contribution of 100% of the Equity
Interests of Lux HoldCo to the Dutch C.V., and (ii) the updated shareholder’s
register of Lux HoldCo reflecting 100% of the Equity Interests of Lux HoldCo
held by the Dutch C.V., in each case, certified by a Responsible Office of the
Borrower.

The failure of any of the events described in this Section 5 to occur shall
constitute an Event of Default.

§6.        Representations and Warranties; No Default.    Each of the Loan
Parties hereby repeats, on and as of the date hereof, each of the
representations and warranties made by it in the Credit Agreement (except to the
extent of changes resulting from transactions contemplated or permitted by this
Amendment, the Credit Agreement and the other Loan Documents, and to the extent
that such representations and warranties relate expressly to an earlier date),
provided that all references therein to the Credit Agreement shall refer to the
Credit Agreement as amended hereby. In addition, each of the Loan Parties hereby
represents and warrants that the execution and delivery by such Person of this
Amendment and the performance by such Person of all of its agreements and
obligations under the Credit Agreement and under the Pledge and Security
Agreement, in each case as amended hereby, are within the corporate authority of
such Person and have been duly authorized by all necessary corporate action on
the part of such Person. The execution and delivery of this Amendment will
result in valid and legally binding obligations of such Loan Party, enforceable
against such Loan Party in accordance with its terms, subject to the effects of
any Debtor Relief Laws and general principles of equity. Each of the Loan
Parties hereby further represents and warrants that after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

7



--------------------------------------------------------------------------------

§7.        Ratification, etc.    Except as expressly amended or otherwise
modified hereby, the Credit Agreement (including the Multiparty Guaranty), the
Pledge and Security Agreement and all documents, instruments and agreements
related thereto, including, but not limited to the other Loan Documents, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. No amendment, consent, waiver or release herein granted or agreement
herein made shall extend beyond the terms expressly set forth herein for such
amendment, consent, waiver, release or agreement, as the case may be, nor shall
anything contained herein be deemed to imply any willingness of the
Administrative Agent or the Lenders to agree to, or otherwise prejudice any
rights of the Administrative Agent or the Lenders with respect to, any similar
amendments, consents, waivers, releases or agreements that may be requested for
any future period, and this Amendment shall not be construed as a waiver of any
other provision of the Loan Documents or to permit the Borrower or any other
Loan Party to take any other action which is prohibited by the terms of the
Credit Agreement and the other Loan Documents. The Credit Agreement and this
Amendment shall be read and construed as a single agreement. The Pledge and
Security Agreement and this Amendment shall be read and construed as a single
agreement. All references in the Credit Agreement, or any related agreement or
instrument to the Credit Agreement shall hereafter refer to the Credit Agreement
as amended hereby. All references in the Pledge and Security Agreement, or any
related agreement or instrument to the Pledge and Security Agreement shall
hereafter refer to the Pledge and Security Agreement as amended hereby. Each
Loan Party hereby ratifies and reaffirms the validity and enforceability of all
of the Liens and security interests heretofore granted and pledged by such Loan
Party pursuant to the Loan Documents to the Administrative Agent, on behalf and
for the benefit of the Secured Parties, as collateral security for the Secured
Obligations, and acknowledges that all of such Liens and security interests, and
all Collateral heretofore granted, pledged or otherwise created as security for
the Secured Obligations, other than any Collateral released by the
Administrative Agent pursuant to Section 3 above, continue to be and remain
collateral security for the Secured Obligations from and after the date hereof.
Each of the Guarantors party to the Multiparty Guaranty hereby acknowledges and
consents to this Amendment and agrees that the Multiparty Guaranty and all other
Loan Documents to which each of the Guarantors are a party remain in full force
and effect, and each of the Guarantors confirms and ratifies all of its Secured
Obligations thereunder.

§8.        Counterparts.    This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

§9.        Governing Law.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS
OF LAW PRINCIPLES) OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:

  EQUINIX, INC.         By:       /s/ Keith Taylor         Name:       Keith
Taylor       Title:       Chief Financial Officer  

 

GUARANTORS:

  EQUINIX OPERATING CO., INC.         By:       /s/ Keith Taylor         Name:  
    Keith Taylor       Title:       Chief Financial Officer  

 

  EQUINIX PACIFIC, INC.         By:       /s/ Keith Taylor         Name:  
    Keith Taylor       Title:       Chief Financial Officer  

 

  SWITCH & DATA LLC         By:       /s/ Keith Taylor         Name:       Keith
Taylor       Title:       Chief Financial Officer  

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

OTHER LOAN PARTIES:

  NY 3, LLC       By:                   /s/ Simon Miller    

    Name:               Simon Miller  

   Title:                 Manager  

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       /s/ Matthew S. Hichborn

Name:  

    Matthew S. Hichborn

Title:  

    Assistant Vice President

 

BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer

By:       /s/ Bassam Wehbe

Name:       Bassam Wehbe

Title:       Senior Vice President

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:       /s/ Nicholas Versandi

Name:       Nicholas Versandi

Title:       Assistant Vice President

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:       /s/ Stuart Darby

Name:       Stuart Darby

Title:       Senior Vice President

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:        /s/ Fatima Arshad

Name:        Fatima Arshad

Title:               Vice President

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

HSBC BANK PLC,

as a Lender

By:        /s/ Giovanna Padua

Name:       Giovanna Padua

Title:       Senior Corporate Banking Manager

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

HSBC BANK U.S.A., NATIONAL ASSOCIATION,

as a Lender

By:       /s/ Adrianna D. Collins

Name:       Adrianna D. Collins

Title:   VP, Sr Relationship Manager

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as a Lender

By:       /s/ Goh Siew Tan

Name:       Goh Siew Tan

Title:       Vice President

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:       /s/ Alex Daw

Name:       Alex Daw

Title:       Director

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

as a Lender

By:       /s/ David W. Kee

Name:       David W. Kee

Title:       Managing Director

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:       /s/ Cynthia Burton

Name:       Cynthia Burton

Title:       Vice President

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender

By:       /s/ Annabelle Guo

Name:       Annabelle Guo

Title:       Vice President

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:       /s/ Richard J. Ameny, Jr.

Name:       Richard J. Ameny

Title:       Vice President

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:       /s/ Ray Aguilar

Name:       Ray Aguilar

Title:       VP/Relationship Manager

 

 

 

 

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT, CONSENT, LIMITED RELEASE AND SUBSTITUTION
AGREEMENT]



--------------------------------------------------------------------------------

Schedule II

SCHEDULE II TO PLEDGE AND SECURITY AGREEMENT

PLEDGED EQUITY

OF

PLEDGED FOREIGN SUBSIDIARIES

 

GRANTOR

  

PLEDGED

FOREIGN
SUBSIDIARY

  

CLASS

  

CERTIFICATE
NUMBER

  

NUMBER OF

PLEDGED

SHARES,

UNITS,

INTERESTS

  

PERCENTAGE

OWNERSHIP

REPRESENTED

BY PLEDGED

SHARES

 

Equinix, Inc.    EQIX (Global Holdings) C.V.1    Partnership Interests    N/A   

65.5% of the partnership interests of Equinix, Inc. in EQIX (Global Holdings)
C.V.

 

  

65%

(65 votes)

(voting)

Equinix, Inc.   

Equinix Canada Ltd.

 

   Common    C-6    10,282,123   

66%

(voting)

 

Equinix Pacific, Inc.   

Equinix Asia Pacific Pte. Ltd.

 

   Ordinary    11    48,163,020   

66%

(voting)

 

Equinix Pacific, Inc.   

Equinix Hong Kong Limited

 

   Ordinary    11    166,049,401   

66%

(voting)

 

 

 

1 Pursuant to that certain Deed of Pledge of Partnership Interests dated as of
May 31, 2013, by and among the Borrower, NY 3, LLC, EQIX (Global Holdings) C.V.
and the Administrative Agent, NY 3, LLC has pledged all of its partnership
interests in EQIX (Global Holdings) C.V. in favor of the Administrative Agent
(which, as of May 31, 2013, is 0.5% of the partnership interests and 1% voting
(1 vote)).



--------------------------------------------------------------------------------

GRANTOR

  

PLEDGED

FOREIGN
SUBSIDIARY

  

CLASS

  

CERTIFICATE
NUMBER

  

NUMBER OF

PLEDGED

SHARES,

UNITS,

INTERESTS

  

PERCENTAGE

OWNERSHIP

REPRESENTED

BY    PLEDGED

SHARES

 

Equinix Pacific, Inc.    Equinix Japan K.K.    Ordinary   

A101

 

A102

 

A103

 

A104

 

A105

 

A106

 

A107

 

A108

 

A109

 

A110

 

A111

 

A112

 

B101

 

B102

 

B103

 

B104

  

100

 

100

 

100

 

100

 

100

 

100

 

100

 

100

 

100

 

100

 

100

 

100

 

10

 

10

 

10

 

10

 

  

66%

(voting)2

 

 

2 The 1,240 shares of Equinix Japan K.K. represented by Certificate Nos. A101
through A112 and B101 through B104 equate to 65.6% of the 1,890 ordinary
(voting) shares.